Citation Nr: 1033072	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The claim is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  


REMAND 

The Veteran has a permanent and total service-connected 
disability of the right lower extremity with loss of use of the 
right foot and chronic venous insufficiency and a permanent and 
total service-connected disability of the left lower extremity 
with chronic venous insufficiency of which there is no factual 
dispute and which establishes two of the three elements for 
special adapted housing under 38 C.F.R. § 3.809(b), namely, a 
permanent and total disability due to loss of use of the right 
lower extremity.  The remaining question is whether the Veteran 
has loss of use of the left lower extremity as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. 

As the evidence of record is insufficient to determine loss of 
use of the left lower extremity under 38 C.F.R. § 3.809(b), 
further development under the duty to assist is needed.  




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine whether the service-connected 
disability of the left lower extremity 
affects the functions of balance or 
propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair. 

In formulating the opinion, the VA examiner 
is to consider that the term "preclude 
locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of 
locomotion although occasional locomotion by 
other methods may be possible. 

The claims file should be made available to 
the examiner for review. 

2.  After the development requested has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnished the 
Veteran and his representative a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).  



____________________________________________
George E. Guido, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).












 Department of Veterans Affairs


